Exhibit 10.2

 

NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE HOLDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL IN CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO
RULE 144 OR ANY EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT.

 

BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).

 

SECOND REPLACEMENT CONVERTIBLE PROMISSORY NOTE

  

Issuance and Effective Date: as of October 30, 2018

 

$6,018,192.42

 

FOR VALUE RECEIVED, BANTEK, INC. (f/k/a Drone USA, Inc.), a Delaware corporation
(the “Borrower”), whose address is 330 Changebridge Road, Pine Brook, NJ, 07058
hereby promises to pay to the order of TCA Global Credit Master Fund, LP, a
Cayman Islands limited partnership, with an office located at 3960 Howard Hughes
Parkway, Suite 500, Las Vegas, Nevada 89169, and its successors or assigns
(collectively, the “Holder”), on or before the Revised Maturity Date (as defined
in the Credit Agreement): (i) the principal amount of Six Million Eighteen
Thousand One Hundred Ninety-Two and 42/100 Dollars ($6,018,192.42); together
with (ii) interest on the unpaid principal balance hereof at the rate of twelve
percent (12%) per annum commencing as of the effective date hereof; together
with (iii) all other Obligations due, owing and payable under the terms of the
Credit Agreement and all other Loan Documents, all in accordance with the terms
hereof and the terms and provisions of that certain Credit Agreement between the
Borrower and the Holder dated as of June 30, 2017, but made effective as of
April 26, 2018 (the “Original Credit Agreement”), as amended by the Settlement
Agreement, dated on or around January 3, 2018 (the “Settlement Agreement”), as
amended by the First Amendment to Settlement Agreement, dated of even date
herewith (the “First Amendment”) (the Original Credit Agreement, the Settlement
Agreement and the First Amendment, together with all other renewals, extensions,
future advances, amendments, modifications, substitutions, or replacements
thereof, sometimes collectively referred to as the “Credit Agreement”). This
Second Replacement Convertible Promissory Note (this note, and all
modifications, extensions, future advances, supplements, and renewals thereof,
and any substitutions therefor, hereinafter referred to as the “Note”) shall be
payable in accordance with the terms of the Credit Agreement and the specific
terms set forth below. Capitalized words and phrases not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.

 



 1 

 

 

This Note is being executed in substitution for and to supersede First
Replacement Note A and First Replacement Note B issued by Borrower to Lender
under the Settlement Agreement (collectively, the “First Replacement Notes”), in
their entirety. It is the intention of the Borrower and Lender that while this
Note replaces and supersedes the First Replacement Notes, in their entirety, it
is not in payment or satisfaction of the First Replacement Notes, but rather is
the substitute of one evidence of debt for another without any intent to
extinguish the old. Nothing contained in this Note shall be deemed to extinguish
the indebtedness and obligations evidenced by the First Replacement Notes or
constitute a novation of the indebtedness evidenced by the First Replacement
Notes.

 

1. Payments.

 

(a) Monthly Payments. The Borrower shall make monthly payments of principal and
interest to the Holder on the dates and in the amounts based on the payment and
amortization schedule attached hereto as Exhibit “A”; provided, however,
notwithstanding anything contained in this Note or the payment schedule attached
hereto to the contrary, and notwithstanding the fact that the payment schedule
provides for payments to be made on dates beyond the Revised Maturity Date, all
Obligations shall be due and payable in full on the Revised Maturity Date. In
the event the day of any calendar month on which a payment is due hereunder is
not a Business Day, then said payment shall be due on the first Business Day
thereafter occurring.

 

(b) Prepayment Prior to Maturity. The Borrower, at its option, shall have the
right to prepay this Note in full and for cash, at any time prior to the Revised
Maturity Date, with three (3) Business Days advance written notice (the
“Prepayment Notice”) to the Holder. The amount required to prepay this Note in
full pursuant to this Section 1(c) shall be equal to: (i) the aggregate
principal amount then outstanding under this Note; plus (ii) all accrued and
unpaid interest due under this Note as of the prepayment date; plus (iii) all
other costs, fees, charges, and all other Obligations due and payable hereunder
or under any other “Loan Documents” (as hereinafter defined) (collectively, the
“Prepayment Amount”). The Borrower shall deliver the Prepayment Amount to the
Holder on the third (3rd) Business Day after the date of the Prepayment Notice.

 

(c) Payment at Maturity. The principal amount of this Note, together with all
accrued and unpaid interest, and all other sums or Obligations due and payable
hereunder and/or under any other Loan Documents, are and shall be due and
payable in full to the Holder by no later than 2:00 P.M., EST, on the Revised
Maturity Date.

 

(d) Payment of Default Interest. Any amount of principal, interest, or other
sums due on this Note or any other Loan Documents which are not paid when due
shall bear interest from the date due until such past due amount is paid in full
at the Default Rate.

 

(e) Late Fee. If all or any portion of the payments of principal, interest, or
other charges due hereunder are not received by the Holder within five (5) days
of the date such payment is due, then the Borrower shall pay to the Holder a
late charge (in addition to any other remedies that Holder may have) equal to
five percent (5%) of each such unpaid payment or sum. Any payments returned to
Holder for any reason must be covered by wire transfer of immediately available
funds to an account designated by Holder, plus a $100.00 administrative fee
charge. Holder shall have no responsibility or liability for payments
purportedly made hereunder but not actually received by Holder, and the Borrower
shall not be discharged from the obligation to make such payments due to loss of
same in the mails or due to any other excuse or justification ultimately
involving facts where such payments were not actually received by Holder.

 



 2 

 

 

(f) General Payment Provisions. Interest shall be calculated on the basis of a
360-day year, and shall accrue daily on the outstanding principal amount
outstanding from time to time for the actual number of days elapsed, commencing
as of the effective date hereof until payment in full of the outstanding
principal, together with all accrued and unpaid interest, and other amounts
which may become due hereunder or under any Loan Documents, has been received
and cleared to the Holder. All payments received and actually collected by
Holder hereunder shall be applied first to any costs, fees and expenses due or
incurred hereunder or under any other Loan Documents, second to accrued and
unpaid interest hereunder, and last to reduce the outstanding principal balance
of this Note. All payments on this Note shall be made in lawful money of the
United States of America in the manner required by the Credit Agreement.

 

2. Secured Nature of Note. This Note is being issued in connection with the
Credit Agreement. The indebtedness evidenced by this Note is also secured by all
of the Collateral of the Borrower and various other instruments and documents
referred to in the Credit Agreement as the “Loan Documents” (which term shall
have the same meaning in this Note as such term is given in the Credit
Agreement). All of the agreements, conditions, covenants, provisions,
representations, warranties and stipulations contained in any of the Loan
Documents which are to be kept and performed by the Borrower are hereby made a
part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein, and the Borrower covenants and agrees to keep
and perform them, or cause them to be kept or performed, strictly in accordance
with their terms.

 

3. Defaults and Remedies.

 

(a) Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” hereunder: (i) the Borrower shall fail to pay
any installment of interest, principal, or other sums due under this Note or any
other Loan Documents when any such payment shall be due and payable; (ii) the
Borrower or any of its Subsidiaries makes an assignment for the benefit of
creditors; (iii) any order or decree is rendered by a court which appoints or
requires the appointment of a receiver, liquidator or trustee for the Borrower
or any of its Subsidiaries, and the order or decree is not vacated within thirty
(30) days from the date of entry thereof; (iv) any order or decree is rendered
by a court adjudicating the Borrower or any of its Subsidiaries, insolvent, and
the order or decree is not vacated within thirty (30) days from the date of
entry thereof; (v) the Borrower or any of its Subsidiaries files a petition in
bankruptcy under the provisions of any bankruptcy law or any insolvency act;
(vi) the Borrower or any of its Subsidiaries admits, in writing, its inability
to pay its debts as they become due; (vii) a proceeding or petition in
bankruptcy is filed against the Borrower or any of its Subsidiaries, and such
proceeding or petition is not dismissed within thirty (30) days from the date it
is filed; (viii) the Borrower or any of its Subsidiaries files a petition or
answer seeking reorganization or arrangement under the bankruptcy laws or any
law or statute of the United States or any other foreign country or state; (ix)
the occurrence of any breach, default or “Event of Default” (as such term may be
defined in any of the other Loan Documents) under the Credit Agreement or any
other Loan Documents; or (x) the Borrower shall fail to perform, comply with or
abide by any of the material stipulations, agreements, conditions and/or
covenants contained in this Note or any other Loan Documents on the part of the
Borrower to be performed, complied with, or abided by, and such failure is not
cured within ten (10) days after written notice of such failure is delivered by
Holder to the Borrower (provided that if the failure to perform or default in
performance is not capable of being cured, in Holder’s sole discretion, then the
cure period set forth herein shall not be applicable and the failure or default
shall be an immediate Event of Default hereunder).

 



 3 

 

 

(b) Remedies. Upon the occurrence of an Event of Default, the interest on this
Note shall immediately accrue at the Default Rate, and, in addition to all other
rights or remedies the Holder may have, at law or in equity, the Holder may, in
its sole discretion, accelerate full repayment of all principal amounts
outstanding hereunder, together with accrued interest thereon, together with all
other fees, charges and amounts due under any Loan Documents, together with all
attorneys’ fees, paralegals’ fees and costs and expenses incurred by the Holder
in collecting or enforcing payment hereof (whether such fees, costs or expenses
are incurred in negotiations, all trial and appellate levels, administrative
proceedings, bankruptcy proceedings or otherwise), and together with all other
Obligations due by the Borrower hereunder and under the Loan Documents, and all
such amounts shall thereafter accrue interest at the Default Rate, all without
any relief whatsoever from any valuation or appraisement laws, and payment
thereof may be enforced and recovered in whole or in part at any time by one or
more of the remedies provided to the Holder at law, in equity, or under this
Note or any of the other Loan Documents. In connection with the Holder’s rights
hereunder upon an Event of Default, the Holder need not provide, and the
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately enforce any and all of its rights and
remedies hereunder and all other remedies available to it in equity or under
applicable law.

 

(c) Exercise of Remedies. The remedies of the Holder as provided herein and in
any of the other Loan Documents shall be cumulative and concurrent and may be
pursued singly, successively or together, at the sole discretion of the Holder,
and may be exercised as often as occasion therefor shall occur; and the failure
to exercise any such right or remedy shall in no event be construed as a waiver
or release thereof.

 

4. Lost or Stolen Note. Upon notice to the Borrower of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Holder to the Borrower in
a form reasonably acceptable to the Borrower and customary for similar
circumstances in commercial lender/borrower circumstances, and, in the case of
mutilation, upon surrender and cancellation of the mutilated Note, the Borrower
shall promptly execute and deliver a new Note of like tenor and date and in
substantially the same form as this Note.

 

5. Cancellation. After all principal, accrued interest, and all other
Obligations at any time owed on this Note or any other Loan Documents have been
indefeasibly paid in full, and there are no existing or outstanding commitments
for Holder to make any loans or other advances of credit to Borrower under the
Credit Agreement or otherwise, this Note shall be canceled by Holder.

 

6. Waivers. Borrower hereby waives and releases all benefit that might accrue to
the Borrower by virtue of any present or future laws exempting any property that
may serve as security for this Note, or any other property or Collateral, real
or personal, or any part of the proceeds arising from any sale of any such
property or Collateral, from attachment, levy, or sale under execution,
exemption from civil process, or extension of time for payment, including,
without limitation, any and all homestead exemption rights of the Borrower; and
the Borrower agrees that any property that may be levied upon pursuant to a
judgment obtained by virtue hereof, on any writ of execution issued thereon, may
be sold upon any such writ in whole or in part in any order or manner desired by
Holder. In addition, the Borrower and all others who are, or may become liable
for the payment hereof: (i) severally waive presentment for payment, demand,
notice of nonpayment or dishonor, protest and notice of protest of this Note or
the other Loan Documents, and all other notices in connection with the delivery,
acceptance, performance, default, or enforcement of the payment of this Note or
the other Loan Documents; (ii) expressly consent to all extensions of time,
renewals or postponements of time of payment of this Note or the other Loan
Documents from time to time prior to or after the maturity of this Note without
notice, consent or further consideration to any of the foregoing; (iii)
expressly agree that the Holder shall not be required first to institute any
suit, or to exhaust its remedies against the Borrower, or any other Person or
party to become liable hereunder or against any Collateral that may secure this
Note in order to enforce the payment of this Note; and (iv) expressly agree
that, notwithstanding the occurrence of any of the foregoing (except the express
written release by the Holder of any such Person), the undersigned shall be and
remain, directly and primarily liable for all sums due under this Note.

 



 4 

 

 

7. Governing Law; Venue. The Borrower irrevocably agrees that any dispute
arising under, relating to, or in connection with, directly or indirectly, this
Note or related to any matter which is the subject of or incidental to this Note
(whether or not such claim is based upon breach of contract or tort) shall be
subject to the exclusive jurisdiction and venue of the state and/or federal
courts located in Broward County, Florida.  This provision is intended to be a
“mandatory” forum selection clause and governed by and interpreted consistent
with Florida law. Borrower hereby consents to the exclusive jurisdiction and
venue of any state or federal court having its situs in said county (or to any
other jurisdiction or venue, if Holder so elects), and waives any objection
based on forum non conveniens. Borrower hereby waives personal service of any
and all process and consents that all such service of process may be made by
certified mail, return receipt requested, directed to Borrower, as applicable,
as set forth herein or in the manner provided by applicable statute, law, rule
of court or otherwise. Except for the foregoing mandatory forum selection
clause, all terms and provisions hereof and the rights and obligations of the
Borrower and Holder hereunder shall be governed, construed and interpreted in
accordance with the laws of the State of Nevada, without reference to conflict
of laws principles.

 

8. Expenses. The Borrower agrees to pay and reimburse the Holder upon demand for
all costs and expenses (including, without limitation, attorneys’ fees and
expenses) that the Holder may incur in connection with (i) the exercise or
enforcement of any rights or remedies (including, but not limited to,
collection) granted hereunder or otherwise available to it (whether at law, in
equity or otherwise); or (ii) the failure by the Borrower to perform or observe
any of the provisions hereof. The provisions of this Section 8 shall survive the
execution and delivery of this Note, the repayment of any or all of the
Obligations, and the termination of this Note.

 

9. Waiver of Jury Trail. THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS NOTE OR ANY OTHER LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY
PARTY HERETO, AND THE BORROWER AGREES AND CONSENTS TO THE GRANTING TO HOLDER OF
RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY ANY COURT AGAINST HOLDER
AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR HOLDER ACCEPTING THIS NOTE FROM THE BORROWER. THE BORROWER’S
REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY ACKNOWLEDGED.

 

10. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the
Borrower and the Holder and shall not be construed against any person as the
drafter hereof.

 

11. Failure or Indulgence Not Waiver. Holder shall not be deemed, by any act of
omission or commission, to have waived any of its rights or remedies hereunder
or under any Loan Documents, unless such waiver is in writing and signed by
Holder, and then only to the extent specifically set forth in the writing. A
waiver on one event shall not be construed as continuing or as a bar to or
waiver of any right or remedy to a subsequent event.

 



 5 

 

 

12. Notice. Notice shall be given to each party at the address for such party
set forth in the Credit Agreement, and such notice shall be deemed properly
given in accordance with the notice provisions set forth in the Credit
Agreement.

 

13. Usury Savings Clause. Notwithstanding any provision in this Note or the
other Loan Documents, the total liability for payments of interest and payments
in the nature of interest, including, without limitation, all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the jurisdiction governing
this Note or any other applicable law. In the event the total liability of
payments of interest and payments in the nature of interest, including, without
limitation, all charges, fees, exactions or other sums which may at any time be
deemed to be interest, shall, for any reason whatsoever, result in an effective
rate of interest, which for any month or other interest payment period exceeds
the limit imposed by the usury laws of the jurisdiction governing this Note, all
sums in excess of those lawfully collectible as interest for the period in
question shall, without further agreement or notice by, between, or to any party
hereto, be applied to the reduction of the outstanding principal balance of this
Note immediately upon receipt of such sums by the Holder hereof, with the same
force and effect as though the Borrower had specifically designated such excess
sums to be so applied to the reduction of such outstanding principal balance and
the Holder hereof had agreed to accept such sums as a penalty-free payment of
principal; provided, however, that the Holder of this Note may, at any time and
from time to time, elect, by notice in writing to the Borrower, to waive,
reduce, or limit the collection of any sums in excess of those lawfully
collectible as interest rather than accept such sums as a prepayment of the
outstanding principal balance. It is the intention of the parties that the
Borrower do not intend or expect to pay nor does the Holder intend or expect to
charge or collect any interest under this Note greater than the highest
non-usurious rate of interest which may be charged under applicable law.

 

14. Binding Effect. This Note shall be binding upon the Borrower and the
successors and assigns of the Borrower and shall inure to the benefit of Holder
and the successors and assigns of Holder.

 

15. Severability. In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal, or unenforceable, in whole
or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.

 

16. Participations. Holder may from time to time sell or assign, in whole or in
part, or grant participations in this Note and/or the obligations evidenced
hereby, without any requirement to obtain the Borrower’s written consent or
approval. The holder of any such sale, assignment or participation, if the
applicable agreement between Holder and such holder so provides, shall be: (a)
entitled to all of the rights, obligations and benefits of Holder (to the extent
of such holder’s interest or participation); and (b) deemed to hold and may
exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to the Borrower (to the extent of such holder’s
interest or participation), in each case as fully as though the Borrower was
directly indebted to such holder. Holder may in its discretion give notice to
the Borrower of such sale, assignment or participation; however, the failure to
give such notice shall not affect any of Holder’s or such holder’s rights
hereunder.

 

17. Amendments. The provisions of this Note may be changed only by a written
agreement executed by the Borrower and Holder.

 



 6 

 

 

18. Conversion of Note. At any time and from time to time while this Note is
outstanding, but only upon: (i) the occurrence of an Event of Default under any
of the Loan Documents; or (ii) mutual agreement between the Borrower and the
Holder, this Note may be, at the sole option of the Holder, convertible into
shares of the common stock, par value $0.0001 per share (the “Common Stock”) of
the Borrower, in accordance with the terms and conditions set forth below.

 

(d) Voluntary Conversion. At any time while this Note is outstanding, but only
upon: (i) the occurrence of an Event of Default under any of the Loan Documents;
or (ii) mutual agreement between the Borrower and the Holder, the Holder may
convert all or any portion of the outstanding principal, accrued and unpaid
interest, Premium, if applicable, and any other sums due and payable hereunder
or under any other Loan Documents (such total amount, the “Conversion Amount”)
into shares of Common Stock of the Borrower (the “Conversion Shares”) at a price
equal to: (i) the Conversion Amount (the numerator); divided by (ii) eighty-five
percent (85%) of the lowest of the daily volume weighted average price of the
Borrower’s Common Stock during the five (5) Business Days immediately prior to
the Conversion Date, which price shall be indicated in the conversion notice (in
the form attached hereto as Exhibit “B”, the “Conversion Notice”) (the
denominator) (the “Conversion Price”). The Holder shall submit a Conversion
Notice indicating the Conversion Amount, the number of Conversion Shares
issuable upon such conversion, and where the Conversion Shares should be
delivered.

 

(e) The Holder’s Conversion Limitations. The Borrower shall not effect any
conversion of this Note, and the Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the Conversion Notice submitted by the Holder, the Holder (together
with the Holder’s Affiliates and any Persons acting as a group together with the
Holder or any of the Holder’s Affiliates) would beneficially own shares of
Common Stock in excess of the Beneficial Ownership Limitation (as defined
herein). To ensure compliance with this restriction, prior to delivery of any
Conversion Notice, the Holder shall have the right to request that the Borrower
provide to the Holder a written statement of the percentage ownership of the
Borrower’s Common Stock that would be beneficially owned by the Holder and its
Affiliates in the Borrower if the Holder converted such portion of this Note
then intended to be converted by Holder. The Borrower shall, within two (2)
Business Days of such request, provide Holder with the requested information in
a written statement, and the Holder shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower’s Common Stock is not in excess of the Beneficial
Ownership Limitation. The restriction described in this Section may be waived by
Holder, in whole or in part, upon notice not less than sixty-one (61) days prior
written notice from the Holder to the Borrower to increase such percentage.

 

For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note.  The limitations contained in this Section shall apply to a successor
holder of this Note.

 

(f) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

 

(i) To convert this Note into shares of Common Stock on any date set forth in
the Conversion Notice by the Holder (the “Conversion Date”), the Holder shall
transmit by facsimile or electronic mail (or otherwise deliver) a copy of the
fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower’s transfer agent).

 



 7 

 

 

(ii) Borrower’s Response. Upon receipt by the Borrower of a copy of a Conversion
Notice, the Borrower shall as soon as practicable, but in no event later than
two (2) Business Days after receipt of such Conversion Notice, send, via
facsimile or electronic mail (or otherwise deliver) a confirmation of receipt of
such Conversion Notice (the “Conversion Confirmation”) to the Holder indicating
that the Borrower will process such Conversion Notice in accordance with the
terms herein. In the event the Borrower fails to issue its Conversion
Confirmation within said two (2) Business Day time period, the Holder shall have
the absolute and irrevocable right and authority to deliver the fully executed
Conversion Notice to the Borrower’s transfer agent, and pursuant to the terms of
the Loan Documents, the Borrower’s transfer agent shall issue the applicable
Conversion Shares to Holder as hereby provided. Within five (5) Business Days
after the date of the Conversion Confirmation (or the date of the Conversion
Notice, if the Borrower fails to issue the Conversion Confirmation), provided
that the Borrower’s transfer agent is participating in the Depository Trust
Borrower (“DTC”) Fast Automated Securities Transfer (“FAST”) program, the
Borrower shall cause the transfer agent to (or, if for any reason the Borrower
fails to instruct or cause its transfer agent to so act, then pursuant to the
Loan Documents, the Holder may request and require the Borrower’s transfer agent
to) electronically transmit the applicable Conversion Shares to which the Holder
shall be entitled by crediting the account of the Holder’s prime broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC”) system, and provide
proof satisfactory to the Holder of such delivery. In the event that the
Borrower’s transfer agent is not participating in the DTC FAST program and is
not otherwise DWAC eligible, within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), the Borrower shall instruct and
cause its transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Loan
Documents, the Holder may request and require the Borrower’s transfer agent to)
issue and surrender to a nationally recognized overnight courier for delivery to
the address specified in the Conversion Notice, a certificate, registered in the
name of the Holder, or its designees, for the number of Conversion Shares to
which the Holder shall be entitled. To effect conversions hereunder, the Holder
shall not be required to physically surrender this Note to the Borrower unless
the entire principal amount of this Note, plus all accrued and unpaid interest,
Premium, if applicable, and other sums due hereunder, has been so converted.
Subject to the make-whole rights below, conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note in an amount
equal to the applicable conversion.  The Holder and the Borrower shall maintain
records showing the principal amount(s) converted and the date of such
conversion(s).  The Holder, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.

 

(iii) Record Holder. The Person(s) entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder(s) of such shares of Common Stock as of the Conversion
Date.

 

(iv) Failure to Deliver Certificates. If in the case of any Conversion Notice,
the certificate or certificates are not delivered to or as directed by the
Holder by the date required hereby, the Holder shall be entitled to elect by
written notice to the Borrower at any time on or before its receipt of such
certificate or certificates, to rescind such Conversion Notice, in which event
the Borrower shall promptly return to the Holder any original Note delivered to
the Borrower and the Holder shall promptly return to the Borrower the Common
Stock certificates representing the principal amount of this Note unsuccessfully
tendered for conversion to the Borrower.

 



 8 

 

 

(v) Obligation Absolute; Partial Liquidated Damages. The Borrower’s obligations
to issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Borrower or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Borrower to the Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Borrower of any such action the Borrower may have against the Holder. In the
event the Holder of this Note shall elect to convert any or all of the
outstanding principal amount hereof and accrued but unpaid interest and Premium,
if applicable, thereon in accordance with the terms of this Note, the Borrower
may not refuse conversion based on any claim that the Holder or anyone
associated or affiliated with the Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Borrower posts a surety bond
for the benefit of the Holder in the amount of 150% of the outstanding principal
amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to such Holder to the extent
it obtains judgment. In the absence of such injunction, the Borrower shall issue
Conversion Shares upon a properly noticed conversion. If the Borrower fails for
any reason to deliver to the Holder such certificate or certificates
representing Conversion Shares pursuant to timing and delivery requirements of
this Note, the Borrower shall pay to such Holder, in cash, as liquidated damages
and not as a penalty, for each $1,000 of principal amount being converted, $1.00
per day for each day after the date by which such certificates should have been
delivered until such certificates are delivered. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to this Note, the other Loan Documents, or any agreement securing the
indebtedness under this Note for the Borrower’s failure to deliver Conversion
Shares within the period specified herein and such Holder shall have the right
to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law. Nothing herein shall prevent the Holder from having the
Conversion Shares issued directly by the Borrower’s transfer agent in accordance
with the Loan Documents, in the event for any reason the Borrower fails to issue
or deliver, or cause its transfer agent to issue and deliver, the Conversion
Shares to the Holder upon exercise of Holder’s conversion rights hereunder.

 

(vi) Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes, or any other issuance or transfer fees
of any nature or kind that may be payable in respect of the issue or delivery of
such certificates, any such taxes or fees, if payable, to be paid by the
Borrower.

 

(g) Make-Whole Rights. Upon liquidation by the Holder of Conversion Shares
issued pursuant to a Conversion Notice, provided that the Holder realizes a net
amount from such liquidation equal to less than the Conversion Amount specified
in the relevant Conversion Notice (such net realized amount, the “Realized
Amount”), the Borrower shall issue to the Holder additional shares of the
Borrower’s Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Holder (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Holder
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Holder (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth in Subsection (c)(ii) above. Subsections (c)(iii), (c)(iv), (c)(v) and
(c)(vi) above shall be applicable to the issuance of the Make-Whole Shares. The
Make-Whole Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Borrower’s Common Stock. Following the
sale of the Make-Whole Shares by the Holder: (i) in the event that the Holder
receives net proceeds from such sale which, when added to the Realized Amount
from the prior relevant Conversion Notice, is less than the Conversion Amount
specified in the relevant Conversion Notice, the Holder shall deliver an
additional Make-Whole Notice to the Borrower following the procedures provided
previously in this paragraph, and such procedures and the delivery of Make-Whole
Notices shall continue until the Conversion Amount has been fully satisfied;
(ii) in the event that the Holder received net proceeds from the sale of
Make-Whole Shares in excess of the Conversion Amount specified in the relevant
Conversion Notice, such excess amount shall be applied to satisfy any and all
amounts owed hereunder in excess of the Conversion Amount specified in the
relevant Conversion Notice.

 



 9 

 

 

(h) Adjustments to Conversion Price. The adjustments set forth in Sections
(e)(i) and (e)(ii) below shall be applicable only to the extent the Conversion
Price of the Common Stock does not already reflect an adjustment for any of such
events.

 

(i) Stock Dividends and Stock Splits.  If the Borrower, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on outstanding shares of
Common Stock, (ii) subdivides outstanding shares of Common Stock into a larger
number of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of Common Stock, any shares
of capital stock of the Borrower, then the Conversion Price shall be multiplied
by a fraction, the numerator of which shall be the number of shares of Common
Stock (excluding any treasury shares of the Borrower) outstanding immediately
before such event, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such event.  Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination, or re-classification.

 

(ii) Fundamental Transaction. If, at any time while this Note is outstanding:
(i) the Borrower effects any merger or consolidation of the Borrower with or
into another Person, (ii) the Borrower effects any sale of all or substantially
all of its assets in one transaction or a series of related transactions, (iii)
any tender offer or exchange offer (whether by the Borrower or another Person)
is completed pursuant to which holders of Common Stock are permitted to tender
or exchange their shares for other securities, cash or property, or (iv) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
Consideration”).  For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration.  If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction.  To the extent necessary to effectuate the foregoing
provisions, any successor to the Borrower or surviving entity in such
Fundamental Transaction shall issue to the Holder a new note consistent with the
foregoing provisions and evidencing the Holder’s right to convert such note into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 



 10 

 

 

(iii) Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Note, the Borrower shall promptly deliver to
Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

 

(iv) Notice to Allow Conversion by Holder.  If: (A) the Borrower shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Borrower shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Borrower shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Borrower shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Borrower is a party, any sale or transfer of all or substantially all
of the assets of the Borrower, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property, or (E) the
Borrower shall authorize the voluntary or involuntary dissolution, liquidation
or winding up of the affairs of the Borrower, then, in each case, the Borrower
shall cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Holder at its
last address as it shall appear upon the Borrower’s records, at least twenty
(20) calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating: (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined, or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Holder is entitled to convert this
Note during the 10-day period commencing on the date of such notice through the
effective date of the event triggering such notice.

 

19. Non-U.S. Status. THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN
THE UNITED STATES INTERNAL REVENUE CODE.  IT IS HEREBY AGREED AND UNDERSTOOD
THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. 
THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES.  ANY
U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAW. BY ACCEPTING THIS OBLIGATION, THE HOLDER
REPRESENTS AND WARRANTS THAT IT IS NOT A UNITED STATES PERSON (OTHER THAN AN
EXEMPT RECIPIENT DESCRIBED IN SEC 6049(B)(4) OF THE INTERNAL REVENUE CODE AND
REGULATIONS THEREUNDER) AND THAT IT IS NOT ACTING FOR OR ON BEHALF OF A UNITED
STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF
THE INTERNAL REVENUE CODE AND THE REGULATIONS THEREUNDER).

 

[Signature page follows]

 

 11 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
Effective Date set forth above.

 

BORROWER:

 

Debtor:

 

BANTEK, INC. (f/k/a Drone USA, Inc.),

a Delaware corporation

 

By:           Name:           Title:    

 

STATE OF ____________ )   SS. COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this ___ day of ___________,
2018 by _______________, who is the _________________ of Bantek, Inc. (f/k/a
Drone USA, Inc.), a Delaware corporation, on behalf of said corporation. He/She
is personally known to me or has produced __________________________ as
identification.

 

My Commission Expires:

 

      Notary Public           Name of Notary typed or printed

 

[Signature page to Promissory Note]

 

 12 

 

 

Exhibit “A”

 

PAYMENT SCHEDULE

 

Payment Number  Payment Date  Payment  Balance after Payment 1  11/15/2018 
65,000.00  5,982,792.42 2  12/15/2018  65,000.00  5,973,292.42 3  1/15/2019 
75,000.00  5,955,642.42 4  2/15/2019  75,000.00  5,937,992.42 5  3/15/2019 
75,000.00  5,914,792.42 6  4/15/2019  80,000.00  5,892,142.42 7  5/15/2019 
80,000.00  5,867,642.42 8  6/15/2019  80,000.00  5,844,992.42 9  7/15/2019 
100,000.00  5,800,492.42 10  8/15/2019  100,000.00  5,757,842.42 11  9/15/2019 
100,000.00  5,715,192.42 12  10/15/2019  110,000.00  5,660,692.42 13 
11/15/2019  110,000.00  5,608,042.42 14  12/15/2019  110,000.00  5,553,542.42
15  1/15/2020  130,000.00  5,480,892.42 16  2/15/2020  130,000.00  5,407,528.31
17  3/15/2020  150,000.00  5,309,801.08 18  4/15/2020  150,000.00  5,214,669.02
19  5/15/2020  150,000.00  5,116,815.71 20  6/15/2020  175,000.00  4,994,689.47
21  7/15/2020  175,000.00  4,869,636.36 22  8/15/2020  175,000.00  4,744,955.94
23  9/15/2020  200,000.00  4,593,987.15 24  10/15/2020  200,000.00  4,439,927.02
25  11/15/2020  200,000.00  4,285,806.27 26  12/15/2020  4,328,664.33  0.00

 

BORROWER INITIALS _____

 



 13 

